United States Court of Appeals
                        For the First Circuit

Nos. 14-1334, 14-1518

                ÁNGEL EDGARDO RODRÍGUEZ-MIRANDA,

                         Plaintiff, Appellee,

                                  v.

               MALIK BENIN; 18 DEGREES NORTH, LLC,

                        Defendants, Appellants,

                         ACQUANETTA M. BENIN,

                  Interested Party, Appellant.


             COQUICO, INC.; PHILIPPA ASHBY; CONJUGAL
                     PARTNERSHIP BENIN-ASHBY,

                              Defendants.



                             ERRATA SHEET

     The opinion of this Court issued on July 13, 2016, is amended
as follows:

     The July 13, 2016 cover sheet is amended to reflect the
caption above.

     On page 2, line 13, delete "Coquico,"